Name: 2009/166/EC: Council Decision of 27 November 2008 concerning the conclusion of the Agreement between the European Community and the Government of the PeopleÃ¢ s Republic of China on drug precursors and substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances
 Type: Decision
 Subject Matter: trade policy;  health;  criminal law;  international affairs;  information technology and data processing;  Asia and Oceania
 Date Published: 2009-02-28

 28.2.2009 EN Official Journal of the European Union L 56/6 COUNCIL DECISION of 27 November 2008 concerning the conclusion of the Agreement between the European Community and the Government of the Peoples Republic of China on drug precursors and substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances (2009/166/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community should strengthen controls on shipments of precursors from the Peoples Republic of China, given the risk of their diversion for the purposes of the illicit manufacture of synthetic drugs in the Community. (2) On 27 June 2006, the Council authorised the Commission to negotiate with the Government of the Peoples Republic of China an Agreement on drug precursors and substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances (the Agreement). Following negotiations, the text of the Agreement was accepted on 13 March 2008. (3) It is appropriate that the Council should authorise the Commission, in consultation with a special committee appointed by the Council, to approve amendments on behalf of the Community where the Agreement provides for them to be adopted by the Joint Follow-Up Group. Such authorisation must, however, be limited to the amendment of the Annexes to the Agreement in so far as such amendment concerns substances already covered by Community legislation on drug precursors and substances. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Government of the Peoples Republic of China on drug precursors and substances frequently used in the illicit manufacture of narcotic drugs or psychotropic substances is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 1. The Commission, assisted by representatives of the Member States, shall represent the Community on the Joint Follow-Up Group set up under Article 9 of the Agreement. 2. The Commission is authorised to approve, on behalf of the Community, amendments to Annexes A and B to the Agreement adopted by the Joint Follow-Up Group under the procedure laid down in Article 10 of the Agreement. The Commission shall be assisted in carrying out this task by a special committee appointed by the Council with instructions to establish a common position. 3. The authorisation referred to in paragraph 2 shall be limited to those substances which are already covered by the relevant Community legislation on drug precursors. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 4 The President of the Council shall carry out the notification provided for in Article 12 of the Agreement on behalf of the Community (1). Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 27 November 2008. For the Council The President L. CHATEL (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.